{¶ 1} I concur in the majority's analysis and disposition of appellant's first assignment of error. However, I respectfully dissent from the majority's disposition of appellant's second assignment of error.
 {¶ 2} I believe the opportunity to be heard encompasses the right to an evidentiary hearing as to the necessity and reasonableness of the guardian ad litem's fee. Although the issue of whether appellee acted in the best interests of the wards [entitlement to fees] need not be litigated at the hearing, to deny appellant the opportunity to challenge the guardian's unsworn itemization as to the time spent and the necessity thereof, and the reasonableness of the hourly fee charged denies appellant a meaningful opportunity to be heard.1
1 Although I recognize the guardian ad litem in the case sub judice is a licensed attorney, a guardian ad litem is not required to be an attorney. Whether all of the services provided by the guardian ad litem on behalf of the wards needed to be done by an attorney is a proper subject for inquiry. Whether an hourly rate of $100.00 per hour for time spent is reasonable is also subject to inquiry, particularly when such hourly rate is in most cases, more than double the hourly rate authorized for payment to appointed appellate counsel in criminal cases.